DETAILED ACTION
This action is in response to the response to the election/restriction requirement filed on 06/13/2022. Claims 1-10 have been elected without traverse, claims 11-20 have been cancelled, and claims 21-30 have been newly added.
Claims 1-10 and 21-30 are pending and currently under consideration for patentability.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/01/2021 and 06/13/2022 have been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 21-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claims 1-10 and 21-30 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below: 
Step 2A, Prong I: Independent claims 1, 21, and 26 recite a system, computer-readable media, and method for generating/transmitting immersive advertising data based on user profile, data regarding immersive environment, and data relating to advertising content. Under Step 2A, Prong I, claims 1, 21, and 26 are directed to an abstract idea without significantly more, as they all recite a judicial exception. Generating/transmitting immersive advertising data based on user profile, data regarding immersive environment, and data relating to advertising content is considered to be an abstract idea, specifically, certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales. Other limitations to the claims include obtaining data relating to a user, wherein the data relating to the user includes user profile data regarding user activities in a first domain; mapping the user profile data to a second domain, resulting in mapped user profile data; receiving data regarding an immersion environment; obtaining data relating to advertisement content, wherein the data relating to the advertisement content includes information identifying an advertisement object; generating immersive advertising data based on the mapped user profile data, the data regarding the immersion environment, and the data relating to the advertisement content; and transmitting the immersive advertising data to the immersion engine, wherein the immersive advertising data enables the immersion engine to embed the advertisement object in the immersion environment. These further limitations are not seen as any more than the judicial exception. Therefore, under Step 2A, Prong I, claims 1, 21, and 26 are directed towards an abstract idea. 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claims 1, 21, and 26 recites the following additional elements: Processing system including processor, immersion Engine, and Non-Transitory Memory. These additional elements in claims 1, 21, and 26  are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea, adding insignificant-extra-solution activity to the judicial exception. They do no more than link the judicial exception to a particular technological environment or field of use, i.e.  processing system, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claims 1, 21, and 26 do not include additional elements or a combination of elements that result in the claims amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe generic computer-based elements, ¶ [0094], for implementing the “general purpose processors or general purpose integrated circuit devices”, which does not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state.  Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 
Dependent claims 2-10, 22-25, and 27-30 further recite the system of claim 1, computer-readable medium of claim 21, and method of claim 26, respectively. Dependent claims 2-10, 22-25, and 27-30 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea: 
Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in claims 1, 21, and 26. For example, claims 2-10, 22-25, and 27-30 describe the limitations for generating/transmitting immersive advertising data based on user profile, data regarding immersive environment, and data relating to advertising content – which is only further narrowing the scope of the abstract idea recited in the independent claims. For example, dependent claims 2, 3, and 27 merely recite determining an affinity between the advertisement and user/environment which further describes the abstract idea. Dependent claims 10 and 30 merely further describes the data of the environment and user being obtained which further narrows the scope of the abstract idea.
Under Step 2A, Prong II, for dependent claims 2-10, 22-25, and 27-30, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. For example, dependent claims 4 and 22 recite how the user profile data is going to be process (via domain adaptation) which the Examiner takes official notice that processing data from one form to another (i.e. numerical features) is a well-understood, routine, and conventional computer function and the courts have noted this too (See Alice Corp.). Dependent claims 6, 7, and 24 merely recite receiving/transmitting the user profile data and the advertisement content to the ad tech system which further describes the generic environment the abstract idea is performed within.
The dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible. For example, dependent claims 5, 23, and 28 recites machine learning algorithm which is well-understood, routine, and conventional (See Wikipedia: Machine learning: The definition "without being explicitly programmed" is often attributed to Arthur Samuel, who coined the term "machine learning" in 1959, but the phrase is not found verbatim in this publication, and may be a paraphrase that appeared later. Confer "Paraphrasing Arthur Samuel (1959), the question is: How can computers learn to solve problems without being explicitly programmed?" in Koza, John R.; Bennett, Forrest H.; Andre, David; Keane, Martin A. (1996). Automated Design of Both the Topology and Sizing of Analog Electrical Circuits Using Genetic Programming. Artificial Intelligence in Design '96. Springer, Dordrecht. pp. 151–170. doi:10.1007/978-94-009-0279-4_9.”). Dependent claims 8, 9, 25, and 29 recite providing an extended reality domain and 2D domain which is well-understood, routine and conventional (See Wikipeida: Extended reality: Extended reality (XR) is a term referring to all real-and-virtual combined environments and human-machine interactions generated by computer technology and wearables. E.g. It includes representative forms such as augmented reality (AR), mixed reality (MR) and virtual reality (VR). Confer J. P. Gownder; Christopher Voce; Michelle Mai; Diane Lynch (May 10, 2016). "Breakout Vendors: Virtual And Augmented Reality". Retrieved August 17, 2016.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-10 and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2020/0226643 to Pribyl in view of U.S. Patent 11,238,664 to Tavakoli.

Claims 1-10, 21-25, and 26-30 are system, computer-readable media, and method claims, respectively, with substantially indistinguishable features between each group.  For purposes of compact prosecution, the Office has grouped the common method, system and non-transitory computer readable storage medium claims in applying applicable prior art.
With respect to Claim 1:
Pribyl teaches:
A device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising (Pribyl: ¶ [0096]):
obtaining data relating to a user, wherein the data relating to the user includes user profile data regarding user activities in a first domain (i.e. obtaining user information from advertising database) (Pribyl: ¶¶ [0058] [0059] “Within advertising information database(s) 14, also may be stored user information, such as demographics information. This may include age, sex, ethnicity, language, education, income, household information, other common demographic data, etc. relevant to immersive digital environment system 10 users…Behaviors also may be stored in advertising information database(s) 14. This kind of data may include historical data regarding user behavior within software applications 24. For example, interactions with objects, interactions with other users, selected skill level, anything else taking place in a software application 24 may reside in advertising information database(s) 14. Historical data regarding user behavior in reality (geographic regions visited, types of establishments visited, amount of time spent in certain locations, or any other trackable activity the user performs in reality may also be stored in advertising information database(s) 14.”);
receiving, from an immersion engine, data regarding an immersion environment (i.e. receiving data regarding the virtual environment such as the virtual reality objects) (Pribyl: ¶ [0103] “In FIG. 8 appears a simplified example of a generic immersive digital environment with a virtual meal 220 of a hamburger 222 accompanied by a serving of French fries 224 and cup of coffee 226. Thus, virtual meal 220 exemplifies what a user may see if no advertisements in the database were eligible to render, or if there were no advertisers for those rentable objects. The example of FIG. 8, further demonstrates that there may be at least three objects for rent in their software application. The illustration may further show virtual reality objects including, but not limited to, a table, a fork, a knife, a plate, a cup with a straw, and a wrapped sandwich in the middle of the plate. In this example illustration, one may consider that the virtual reality images for hamburger 222, French fries 224, and coffee 226 are available for rent by software developers who have created the images through software 28.”);
obtaining data relating to advertisement content, wherein the data relating to the advertisement content includes information identifying an advertisement object (i.e. obtaining advertisement information corresponding to availability of advertisement objects) (Pribyl: ¶ [0061] “As for different types of advertising information usable with virtual reality advertising system 10, advertising information database(s) may store advertising category information, such as educational, game, experience, movies & television, etc. categories; advertising genres; advertising rating information, such as intended audiences, due to content such as graphic violence, nudity, profanity, etc.” Furthermore, as cited in ¶ [0066] “Advertisement management engine 16 may include a serving mechanism for determining whether or not advertisements for that object are eligible to be displayed based on advertisement approval status, advertiser preferences such as user demographics, time of day, bid, etc. The serving mechanism of advertisement management engine 16 interprets data from the advertisement information advertising information database( s) 14 and determines whether or not an advertisement is available to be displayed.”);
deriving immersive advertising data based on the [[mapped]] user profile data, the data regarding the immersion environment, and the data relating to the advertisement content (i.e. generating immersive advertisement or advertisement presented in virtual reality based on user data, data regarding virtual object, and data regarding advertisement) (Pribyl: ¶¶ [0072] [0073] “Administrative system 22 receives data from advertisers 18, which data may include entity information, opportunity preferences, user preferences, demographics, financial account information, etc. Administrative system 22 presents advertisers 18 with information about objects that are available for rent via an interface. This information presented to the advertiser is the data specified by the software developer such as object dimensions, advertising requirements, etc…When an advertiser identifies an object/advertisement opportunity that they would like to rent, the system receives their application information for review/approval via advertisers 18. This may include preferred billing triggers such as impressions and/or interactions, assets, a message to the developer and/or approval team, etc. If the immersive digital environment system 10 denies the application, the system will notify the advertiser. If the immersive digital environment system 10 approves the application, the system stores the advertiser's data such as time of day, preferred user demographics, preferred user interests, preferred user behaviors, preferred devices, preferred software applications 24, etc. within the advertisement information database 14.” Furthermore, as cited in ¶ [0104] “Referring to FIG. 8, the hamburger 222 has been rented by an advertiser and their design is eligible for display, causing their design to render as a boxed hamburger 242 within a "Big Mac" box, instead of the default design specified by the developer. The different boxed hamburger 242, effectively allows an advertiser working through advertisers 18 to rent the boxed hamburger 242 object in the presently disclosed virtual reality advertising system 10.”); and
outputting the immersive advertising data to the immersion engine, wherein the immersive advertising data enables the immersion engine to embed the advertisement object in the immersion environment (i.e. outputting the advertisement via virtual reality, wherein the advertisement is embedded in the virtual object) (Pribyl: ¶¶ [0104] [0105] “Referring to FIG. 8, the hamburger 222 has been rented by an advertiser and their design is eligible for display, causing their design to render as a boxed hamburger 242 within a "Big Mac" box, instead of the default design specified by the developer. The different boxed hamburger 242, effectively allows an advertiser working through advertisers 18 to rent the boxed hamburger 242 object in the presently disclosed virtual reality advertising system 10…If allowed by operating software application 24, user 212 could also interact with this advertisement by picking it up and taking a bite of the hamburger, which might execute an action specified by the developer or advertiser (regenerated health, augmented vision, improved resources, unlocked achievement, etc.). In another application of this disclosure, user 212 also may be able to experience smell or sound of the hot hamburger 242 or other sensation. In some instances of this disclosure, those details could also be controlled by an advertiser through advertisers 18. In yet another application of this disclosure, advertisers 18 may allow depositing a piece of data on user's 212 device upon interacting with a rented object for later viewing, or for the purposes of advertising and communicating with that user in the future. This could include a digital tracking file such as a cookie, a hyperlink, a text or image message, etc.”).
Pribyl does not explicitly disclose mapping the user profile data to a second domain, resulting in mapped user profile data.
However, Tavakoli further discloses mapping the user profile data to a second domain, resulting in mapped user profile data (i.e. mapping user’s interests to environmental characteristics or another domain) (Tavakoli: Cols. 7-8 Lines 62-2 “In some examples, the XR system can determine types of environments and/or environmental characteristics that one or more users have historically preferred for certain applications. In addition, the XR system can determine characteristics of users that have historically enjoyed and/or used certain applications. For example, the XR system can record ratings of applications provided by multiple users.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Tavakoli’s mapping the user profile data to a second domain, resulting in mapped user profile data to Pribyl’s outputting the immersive advertising data to the immersion engine, wherein the immersive advertising data enables the immersion engine to embed the advertisement object in the immersion environment. One of ordinary skill in the art would have been motivated to do so in order for “allowing the user to have an immersive experience between the physical environment and virtual content mixed or integrated with the physical environment.” (Tavakoli: Col. 14 Lines 57-59).
With respect to Claims 21 and 26:
All limitations as recited have been analyzed and rejected to claim 1. Claim 21 recites “A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising:” (Pribyl: ¶ [0096]) perform the steps of system claim 1. Claim 26 recites “A method, comprising:” the steps performed by system claim 1. Claims 21 and 26 do not teach or define any new limitations beyond claim 1. Therefore they are rejected under the same rationale.

With respect to Claim 2:
Pribyl does not explicitly disclose the device of claim 1, wherein the deriving the immersive advertising data comprises determining an affinity between the user and the advertisement object based on the mapped user profile data and the data relating to the advertisement content, and selecting the advertisement object for embedding in the immersion environment based on the affinity between the user and the advertisement object.
However, Tavakoli further discloses wherein the deriving the immersive advertising data comprises determining an affinity between the user and the advertisement object based on the mapped user profile data and the data relating to the advertisement content, and selecting the advertisement object for embedding in the immersion environment based on the affinity between the user and the advertisement object (i.e. determines match score between user preference data and application or advertisement object then selects the application with the highest match score to recommend) (Tavakoli: Col. 8 Lines 10-30 “For instance, the XR system can recommend applications with application profiles containing characteristics that match one or more characteristics of the user profile and/or the environmental profile. In this way, the XR system can recommend applications that are suitable for the user's personal application preferences, the user's personal characteristics, and/or the user's current environment. In some cases, the XR system can determine whether to recommend an application to the user by generating a match score that quantifies a level of similarity and/or compatibility between the application profile of the application and the user profile and/or environmental profile. The XR system can assign various weights to the characteristics within the profiles when generating the match score. In some cases, the XR system can provide a list of recommended applications to the user. The XR system can recommend each application determined to have a match score above or exceeding a threshold score, and/or the XR system can provide a predetermined number of highest-matching applications.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Tavakoli’s determining an affinity between the user and the advertisement object based on the mapped user profile data and the data relating to the advertisement content, and selecting the advertisement object for embedding in the immersion environment based on the affinity between the user and the advertisement object to Pribyl’s outputting the immersive advertising data to the immersion engine, wherein the immersive advertising data enables the immersion engine to embed the advertisement object in the immersion environment. One of ordinary skill in the art would have been motivated to do so in order for “allowing the user to have an immersive experience between the physical environment and virtual content mixed or integrated with the physical environment.” (Tavakoli: Col. 14 Lines 57-59).

With respect to Claim 3:
Pribyl teaches:
The device of claim 1, wherein the deriving the immersive advertising data comprises determining an affinity between the advertisement object and the immersion environment based on the data relating to the advertisement content and the data regarding the immersion environment, and selecting the advertisement object for embedding in the immersion environment based on the affinity between the advertisement object and the immersion environment (i.e. determining if the advertisement is approved or has an affinity to the object, wherein the approval or affinity is determine based on the advertisement information satisfying approval criteria) (Pribyl: ¶¶ [0073] [0074] “When an advertiser identifies an object/advertisement opportunity that they would like to rent, the system receives their application information for review/approval via advertisers 18. This may include preferred billing triggers such as impressions and/or interactions, assets, a message to the developer and/or approval team, etc. If the immersive digital environment system 10 denies the application, the system will notify the advertiser. If the immersive digital environment system 10 approves the application, the system stores the advertiser's data such as time of day, preferred user demographics, preferred user interests, preferred user behaviors, preferred devices, preferred software applications 24, etc. within the advertisement information database 14…Immersive digital environment system 10 sends the advertiser's approved assets to the advertisement storage server 20 for storage. Immersive digital environment system 10 sends data to the advertisement management engine 16 so that this advertisement may be presented to the user in place of the software developer's default object within the software application 24. Administrative system 22 bills advertisers 18 when a billing threshold is met such as number of impressions, number of interactions, etc. for their selected advertising opportunities. Administrative system 22 also pays developers when a threshold is met for earnings accumulated from advertising opportunities within their software applications 24.”).
With respect to Claim 27:
All limitations as recited have been analyzed and rejected to claim 3. Claim 27 does not teach or define any new limitations beyond claim 3. Therefore it is rejected under the same rationale.

With respect to Claim 4:
Pribyl does not explicitly disclose the device of claim 1, wherein the mapping the user profile data to the second domain comprises processing the user profile data via domain adaptation.
However, Tavakoli further discloses wherein the mapping the user profile data to the second domain comprises processing the user profile data via domain adaptation (Examiner notes that the Applicant has described domain adaptation to be translating user profile data to object affinity such as numerical features, See ¶ [00017] of Applicant’s specification) (i.e. converting the user profile data or match score into numerical values/features or object affinity via domain adaptation) (Tavakoli: Cols. 7-8 Lines 62-2 “In some examples, the XR system can determine types of environments and/or environmental characteristics that one or more users have historically preferred for certain applications. In addition, the XR system can determine characteristics of users that have historically enjoyed and/or used certain applications. For example, the XR system can record ratings of applications provided by multiple users.” Furthermore, as cited in Col. 22 Lines 2-14 “In some cases, a match score can include a numerical score within a predetermined range. In an illustrative example, the range can include a range of 0-1 , a range of 1-10, or a range of 0%-100%, where a higher score is associated with a higher amount of compatibility. In some examples, the recommendation engine 208 can determine suitable applications as applications corresponding to match scores that exceed or are above a threshold match score. For example, if match scores are determined within a range of 0%-100%, the recommendation engine 208 can determine suitable applications as applications corresponding to match scores that meet or exceed 60%.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Tavakoli’s mapping the user profile data to the second domain comprises processing the user profile data via domain adaptation to Pribyl’s outputting the immersive advertising data to the immersion engine, wherein the immersive advertising data enables the immersion engine to embed the advertisement object in the immersion environment. One of ordinary skill in the art would have been motivated to do so in order for “allowing the user to have an immersive experience between the physical environment and virtual content mixed or integrated with the physical environment.” (Tavakoli: Col. 14 Lines 57-59).
With respect to Claim 22:
All limitations as recited have been analyzed and rejected to claim 4. Claim 22 does not teach or define any new limitations beyond claim 4. Therefore it is rejected under the same rationale.

With respect to Claim 5:
Pribyl does not explicitly disclose the device of claim 1, wherein the processing system includes a machine learning model.
However, Tavakoli further discloses wherein the processing system includes a machine learning model (Tavakoli: Col. 21 Lines 30-43 “Additionally or alternatively, the application feature engine 206 can implement one or more machine learning algorithms, including a neural network (NN), such as a convolutional neural network (CNN), a time delay neural network (TDNN), a deep feed forward neural network (DFFNN), a recurrent neural network (RNN), an auto encoder (AE), a variation AE (VAE), a denoising AE (DAE), a sparse AE (SAE), a markov chain (MC), a perceptron, or some combination thereof. The machine learning algorithm may be a supervised learning algorithm, an unsupervised learning algorithm, a semi-supervised learning algorithm, a generative adversarial network (GAN) based learning algorithm, any combination thereof, or other learning techniques.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Tavakoli’s processing system includes a machine learning model to Pribyl’s outputting the immersive advertising data to the immersion engine, wherein the immersive advertising data enables the immersion engine to embed the advertisement object in the immersion environment. One of ordinary skill in the art would have been motivated to do so in order for “allowing the user to have an immersive experience between the physical environment and virtual content mixed or integrated with the physical environment.” (Tavakoli: Col. 14 Lines 57-59).
With respect to Claims 23 and 28:
All limitations as recited have been analyzed and rejected to claim 5. Claims 23 and 28 do not teach or define any new limitations beyond claim 5. Therefore they are rejected under the same rationale.

With respect to Claim 6:
Pribyl teaches:
The device of claim 1, wherein the obtaining the data relating to the advertisement content comprises obtaining the data relating to the advertisement content from an ad tech system (i.e. advertisement content is obtained from advertisement system) (Pribyl: [0069] “Advertisement storage server 20 stores advertiser assets such as images, videos, audio files, scripts, formulas, etc. Advertisement storage server 20 further sends and receives data to/from the advertisement management engine 16 to present advertisement assets to the user. Advertisement storage server 20 may also send and receive data directly to/from the advertisement information database(s) 14, if not routed through the advertisement management engine 16 to perform this action.”).
With respect to Claim 24:
All limitations as recited have been analyzed and rejected to claim 6. Claim 24 does not teach or define any new limitations beyond claim 6. Therefore it is rejected under the same rationale.

With respect to Claim 7:
Pribyl teaches:
The device of claim 6, wherein the operations further comprise transmitting a portion of the user profile data to the ad tech system, and wherein the obtaining the data relating to the advertisement content is responsive to the transmitting the portion of the user profile data to the ad tech system (i.e. user preference or demographic data is received by advertisement system then advertisement data/assets are stored) (Pribyl: ¶¶ [0072]-[0074] “Administrative system 22 receives data from advertisers 18, which data may include entity information, opportunity preferences, user preferences, demographics, financial account information, etc. Administrative system 22 presents advertisers 18 with information about objects that are available for rent via an interface. This information presented to the advertiser is the data specified by the software developer such as object dimensions, advertising requirements, etc…When an advertiser identifies an object/advertisement opportunity that they would like to rent, the system receives their application information for review/approval via advertisers 18. This may include preferred billing triggers such as impressions and/or interactions, assets, a message to the developer and/or approval team, etc. If the immersive digital environment system 10 denies the application, the system will notify the advertiser. If the immersive digital environment system 10 approves the application, the system stores the advertiser's data such as time of day, preferred user demographics, preferred user interests, preferred user behaviors, preferred devices, preferred software applications 24, etc. within the advertisement information database 14…Immersive digital environment system 10 sends the advertiser's approved assets to the advertisement storage server 20 for storage. Immersive digital environment system 10 sends data to the advertisement management engine 16 so that this advertisement may be presented to the user in place of the software developer's default object within the software application 24.”).

With respect to Claim 8:
Pribyl does not explicitly disclose the device of claim 1, wherein the first domain comprises a two-dimensional (2D) digital domain, and wherein the second domain comprises an extended reality (XR) domain.
However, Tavakoli further discloses wherein the first domain comprises a two-dimensional (2D) digital domain, and wherein the second domain comprises an extended reality (XR) domain (i.e. first domain is a 2D representation of the image then it is translated into 3rd dimensional space or the extended reality domain) (Tavakoli: Col. 13 Lines 42-59 “For every key frame, a respective 6DOF camera pose associated with the image can be detem1ined. The pose of the image sensor 102 and/or the extended reality system 100 can be determined by projecting features from the 3D 45 SLAM map into an image or video frame and updating the camera pose from verified 2D-3D correspondences. In one illustrative example, the compute components 110 can extract feature points from every input image or from each key frame. A feature point (also referred to as a so registration point) as used herein is a distinctive or identifiable part of an image, such as a part of a hand, an edge of a table, among others. Features extracted from a captured image can represent distinct feature points along three-dimensional space (e.g., coordinates on X, Y, and Z-axes), and every feature point can have an associated feature location. The features points in key frames either match (are the same or correspond to) or fail to match the features points of previously-captured input images or key frames.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Tavakoli’s wherein the first domain comprises a two-dimensional (2D) digital domain, and wherein the second domain comprises an extended reality (XR) domain to Pribyl’s outputting the immersive advertising data to the immersion engine, wherein the immersive advertising data enables the immersion engine to embed the advertisement object in the immersion environment. One of ordinary skill in the art would have been motivated to do so in order for “allowing the user to have an immersive experience between the physical environment and virtual content mixed or integrated with the physical environment.” (Tavakoli: Col. 14 Lines 57-59).
With respect to Claims 25 and 29:
All limitations as recited have been analyzed and rejected to claim 8. Claims 25 and 29 do not teach or define any new limitations beyond claim 8. Therefore they are rejected under the same rationale.

With respect to Claim 9:
Pribyl does not explicitly disclose the device of claim 1, wherein the immersion environment is provided via an extended reality (XR) system.
However, Tavakoli further discloses wherein the immersion environment is provided via an extended reality (XR) system (Tavakoli: Col. 9 Lines 7-16 “The extended reality system 100 can render the virtual content on the display such that the virtual content appears to be at a location in the scene corresponding to the specific location on the map of the scene where the virtual content is positioned and/or anchored. In some examples, the display can include a glass, a screen, a lens, and/or other display mechanism that allows a user to see the real-world environment and also allows XR content to be displayed thereon.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Tavakoli’s immersion environment is provided via an extended reality (XR) system to Pribyl’s outputting the immersive advertising data to the immersion engine, wherein the immersive advertising data enables the immersion engine to embed the advertisement object in the immersion environment. One of ordinary skill in the art would have been motivated to do so in order for “allowing the user to have an immersive experience between the physical environment and virtual content mixed or integrated with the physical environment.” (Tavakoli: Col. 14 Lines 57-59).

With respect to Claim 10:
Pribyl teaches:
The device of claim 1, wherein the data regarding the immersion environment includes information regarding a context of the immersion environment, information regarding an object included in the immersion environment, data regarding a behavior of the user in the immersion environment, or a combination thereof (i.e. information about the virtual environment or software application, object dimensions, and behavior information associated with the user such as historical interactions/impressions) (Pribyl: ¶ [0070] “Administrative system 22 receives data from developers via an interface to register objects available for rent within their software applications 24. This data may include information about their software application, object dimensions, information about the context of the object within their software application, developer-specific requirements for that available object, the object's default asset in case the system does not have any eligible advertisements to display, etc.” Furthermore, as cited in ¶ [0059] “Behaviors also may be stored in advertising information database(s) 14. This kind of data may include historical data regarding user behavior within software applications 24. For example, interactions with objects, interactions with other users, selected skill level, anything else taking place in a software application 24 may reside in advertising information database(s) 14.”).
With respect to Claim 30:
All limitations as recited have been analyzed and rejected to claim 10. Claim 30 does not teach or define any new limitations beyond claim 10. Therefore it is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

Sincerely,
/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
June 30, 2022